UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4511


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY WILLIAM COOK,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:05-cr-00014-GMG-JES-1)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen
M. Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.     Paul Thomas Camilletti, Assistant
United   States  Attorney,  Martinsburg,  West   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Timothy Cook pled guilty in 2006 to possession with

intent    to    distribute     heroin       and   was    sentenced      to    97   months’

imprisonment.         He    began     his    term       of    supervised      release    on

October 31, 2011.          In April 2014, Cook’s probation officer filed

a   petition     to   revoke    his    supervised            release,   alleging     three

violations.       In June 2014, an amended petition was filed, based

on two additional violations.                At the hearing, Cook admitted to

the first three violations included in the original petition in

exchange for the Government’s agreement to dismiss the final

two.     The parties also stipulated to a 24-month sentence.                            The

district court revoked Cook’s supervised release and sentenced

him to 24 months’ imprisonment.                   Cook noted a timely appeal.

Cook’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), in which he asserts that there

are no meritorious issues for appeal but questioning whether

Cook’s sentence is plainly unreasonable.                         Although advised of

his right to file a supplemental pro se brief, Cook has not done

so.

       The     district    court      has    broad       discretion      to    impose    a

sentence upon revoking a defendant’s supervised release.                            United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                             We will

affirm a sentence imposed after revocation of supervised release

if it is within the governing statutory range and not plainly

                                             2
unreasonable.           United States v. Crudup, 461 F.3d 433, 439–40

(4th Cir. 2006).              Before determining whether the sentence is

“plainly           unreasonable”       we     must         decide        whether     it     is

unreasonable.          Id. at 438.          In this initial inquiry, the court

takes a more deferential posture concerning issues of fact and

the     exercise        of     discretion         than      it    does        applying     the

reasonableness review to post-conviction Guidelines sentences.

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

               A    review     of    the    record    leads      us      to   conclude    that

Cook’s sentence is not unreasonable, nor was it plainly so, as

he fully admitted the violations and stipulated to the sentence

which    was       within     the    statutory       range.         In    accordance      with

Anders, we have reviewed the record in this case and have found

no    meritorious          issues    for    appeal.        We    therefore       affirm    the

revocation of Cook’s supervised release and his sentence.                                 This

court    requires       that      counsel    inform      Cook,    in      writing,   of    the

right to petition the Supreme Court of the United States for

further review.             If Cook requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may       move    in     this   court     for    leave        to   withdraw    from

representation.            Counsel’s motion must state that a copy thereof

was served on Cook.               We dispense with oral argument because the

facts    and       legal    contentions      are     adequately          presented   in    the



                                              3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.


                                                                   AFFIRMED




                                    4